DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 8, and 15, these claims recite the limitation “non-intrusive location”.  However, the metes and bounds of this term are unclear.  What location would be considered “intrusive” and what location would be considered otherwise?  There is no clear definition of the term “non-intrusive” in the specification, and Merriam Webster’s online dictionary defines “intrusive” as “intruding where one is not welcome or invited”.  However, there is no clear indication as to what 
Regarding claims 3, 10, and 17, this claim recites the limitation “motion technique structure”.  It is unclear what this term is meant to represent, as there is no definition in the specification.  The term “motion” does not even appear in the specification, let alone “motion technique structure”.  Without an adequate definition, the proper metes and bounds of “motion technique structure” can’t be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steube (U.S. Pub No. 2015/0235267) in view of Holtzer (U.S. Pub No. 2018/0374273).
Regarding claims 1, 8, 15, Steube teaches capturing an image of an environment (Paragraph 0037), receiving the image of the environment (Paragraph 0037), determining situational contextual 
While Steube alludes to being able to perform shape detection (Paragraph 0054, identifying palm trees, two or more objects), Steube does not appear to specify performing shape detection on the at least one non-intrusive location to identify a shape of an object within the at least one non-intrusive location by executing an object segmentation algorithm to segment the object, selecting the object within the non-intrusive location, and receiving an advertisement asset based on the identified shape of the object.  However, Holtzer teaches performing shape detection on the at least one non-intrusive location to identify a shape of an object within the at least one non-intrusive location by executing an object segmentation algorithm to segment the object (Paragraphs 0036-0038, identification of objects in an image would have to involve identification of an object shape and an object segmentation process), selecting the object within the non-intrusive location (Paragraphs 0036-0038), and receiving an advertisement asset based on the determined situational contextual information and the identified shape of the object (Paragraph 0072).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the shape detection and ad selection based on shape of Holtzer to the system of Steube in order to more appropriately place advertisements in the most optimal of locations per ad.
Regarding claims 4, 11, 18, Steube teaches the situational contextual information includes at least one of: an ambient lighting condition of the environment, a noise level of the environment, a color of the object, or a subject of a content in the image (Paragraphs 0037 and 0044).
Regarding claims 5, 12, Steube teaches rendering the received advertisement asset in three dimensions (3D), and output the rendered received advertisement asset to the display in proximity of the non-intrusive location (Paragraph 0052).
Regarding claims 6, 13, Steube does not appear to specify tracking the non-intrusive location or an object in the environment.  However, Holtzer teaches tracking points within any specific location in an environment (Paragraph 0043).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to track a location within an environment in order to keep an augmented reality up-to-date and seamless.
Regarding claims 7, 14, 20, Steube teaches an audio interface wherein the asset includes an audio file and the electronic device is configured to reproduce the audio file using the audio interface (Paragraph 0019).
Regarding claim 19, Steube teaches the selected advertisement asset is transmitted to another electronic device (Paragraph 0053).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steube (U.S. Pub No. 2015/0235267) in view of Holtzer (U.S. Pub No. 2018/0374273), and further in view of Mattila (U.S. Pub No. 2015/0206343).
Regarding claims 3, 10, 17, Steube and Holtzer do not appear to specify generating a three-dimensional point cloud of the object using motion technique structure.  However, Mattila teaches generating a three-dimensional point cloud of the object using motion technique structure (Paragraphs 0052 and 0067).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a three-dimensional point cloud into the shape detection already taught by the prior art as a three-dimensional point cloud is a conventional way to adequately generate shape detection for virtual or augmented realities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references have been cited to further show the state of the art with respect to augmented reality advertising:
U.S. Pub No. 2009/0061901 to Arrasvuori
U.S. Pub No. 2014/0357312 to Davis
U.S. Patent No. 8,711,176 to Douris
U.S. Pub No. 2013/0276024 to Grant
U.S. Patent No. 9,984,499 to Jurgenson
U.S. Pub No. 2011/0184805 to Margalit
U.S. Pub No. 2018/0143756 to Mildrew
U.S. Pub No. 2012/0059720 to Musabji
U.S. Pub No. 2016/0148433 to Petrovskaya
U.S. Pub No. 2015/0206349 to Rosenthal
U.S. Pub No. 2014/0164125 to Taylor
U.S. Patent No. 10,354,291 to Teller
U.S. Pub No. 2013/0002649 to Wu
GOLOVINSKLY, ALEKSEY et al., "Shape-based Recognition of 3D Point Clouds in Urban Environment", IEEE, IEEE 12th International Conference on Computer Vision (ICCV), 2009, 2154-2161.
MIAN, AJMAL S. et al., "Three-Dimensional Model-Based Object Recognition and Segmentation in Cluttered Scenes", IEEE Transactions on Pattern Analysis and Machine Intelligence, Col. 28, No. 10, October 2006, 1584-1601.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621